Name: Commission Regulation (EEC) No 1668/92 of 26 June 1992 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6. 92 Official Journal of the European Communities No L 172/73 COMMISSION REGULATION (EEC) No 1668/92 of 26 June 1992 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of curreflcies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 25 June 1992 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92, and in particular Article 12 (4) thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10), as last amended by Regulation (EEC) No 1740/78 (u), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regu ­ lation (EEC) No 2205/90 {% and in particular Article 3 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 1358/92 (6), as last amended by Regulation (EEC) No 1582/92 0 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 (8), amended Council Regulation (EEC) No 2744/75 (*), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regula ­ tion (EEC) No 1358/92 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 73, 19 . 3 . 1992, p. 7. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9. (6) OJ No L 145, 27. 5. 1992, p. 64. 0 OJ No L 166, 20. 6 . 1992, p. 92. (8) OJ No L 182, 3 . 7. 1987, p. 49 . H OI No L 281 . 1 . 11 . 1975. o. 65. This Regulation shall enter into force on 27 June 1992. ( 10) OJ No L 168, 25. 6. 1974, p. 7. (") OJ No L 202, 26. 7. 1978, p. 8 . No L 172/74 Official Journal of the European Communities 27. 6. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 26 June 1992 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies (*) ACP Third countries (other than ACP) (8) 0714 10 10 (') 147,22 153,87 0714 10 91 1 50,85 (3)0 150,85 0714 10 99 149,04 153,87 0714 90 11 150,85 (3)0 150,85 0714 90 19 149,04 0 153,87 1102 90 10 271,53 277,57 1102 90 30 228,13 234,17 1103 12 00 228,13 234,17 1103 19 30 271,53 277,57 1103 29 20 271,53 277,57 1103 29 30 228,13 234,17 1104 11 10 153,87 156,89 1104 11 90 301,70 307,74 1104 12 10 129,27 132,29 1104 12 90 253,48 259,52 1104 21 10 241,36 244,38 1104 21 30 241,36 244,38 1104 21 50 377,13 383,17 1104 21 90 153,87 156,89 1104 22 10 10 0 129,27 132,29 1104 22 10 90 0 228,13 231,15 1104 22 30 228,13 231,15 1104 22 50 202,78 205,80 1104 22 90 129,27 132,29 110620 10 147,22 O 153,87 1107 1091 268,51 279,39 O 1107 10 99 200,63 211,51 (") 1107 20 00 233,82 244,70 O 27. 6. 92 Official Journal of the European Communities No L 172/75 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 071410 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (4) Taric code : clipped oats. 0 Taric code : CN code 11042210, other than 'clipped oats'. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. (8) On importation into Portugal , the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (") Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented , are subject to the levies set out in the Annex to that Regulation.